FILED
                            NOT FOR PUBLICATION                             JUN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50414

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00675-JAH

  v.
                                                 MEMORANDUM *
CONRADO HERNANDEZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Conrado Hernandez-Lopez appeals from his conviction following a jury trial

for being a deported alien found in the United States, in violation of 8 U.S.C.

§ 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez-Lopez contends that the district court erred in denying his motion

to dismiss the indictment, where the prior removal alleged in the indictment

resulted from a fundamentally unfair deportation proceeding. Specifically, he

argues that the immigration judge failed to advise him individually during his

removal proceeding that he was eligible for voluntary departure.

      The district court did not clearly err by finding that Hernandez-Lopez failed

to establish that the underlying removal order was unfair. See United States v.

Hinojosa-Perez, 206 F.3d 832, 835 (9th Cir. 2000). Hernandez-Lopez has not

shown that there was a plausible ground for relief from deportation. See United

States v. Muro-Inclan, 249 F.3d 1180, 1186 (9th Cir. 2001) (“A finding of

plausibility [in this case] would require a finding of plausibility, and therefore

prejudice, in almost every case.”) Accordingly, any due process violation did not

prejudice him. Since we agree with the district court’s determination on the issue

of prejudice, “we need not remand to the district court for further consideration.”

United States v. Ubaldo-Figueroa, 364 F.3d 1042, 1050 (9th Cir. 2004).

      AFFIRMED.




                                           2                                     10-50414